Per Curiam.

A comparison of the facts in the instant case with those in the case of Good Samaritan Hospital Assn. v. Glander, Tax Commr., supra., fails, in our opinion to disclose any dissimilarity between the two cases.
We find, therefore, largely in the words of our opinion in that case, that, “as the record discloses that since on and before tax-lien day” 1955 “the property in question, acquired by * * * [appellee] for use for a charitable purpose, was undergoing repairs and remodeling to condition it for the charitable use for which it was acquired, and there being nothing in the record to show that during such time it had been used for a noncharitable purpose,” the Board of Tax Appeals was not in error in allowing the exemption. Its decision is neither unlawful nor unreasonable.

Decision affirmed.

Matthias, Hart, Stewart and Taft, JJ., concur.